Citation Nr: 0619865	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-05 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, the appellee, MB, and MW.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.  He died in November 2000.  The appellant (BW) claims 
to be the deceased veteran's surviving spouse, and the 
appellee (TW) is currently recognized by VA as the veteran's 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the appellant's claim for 
recognition as the surviving spouse of the veteran.  


FINDINGS OF FACT

1.  The appellee entered into a valid marriage with the 
veteran in February 1958, and cohabited with the veteran 
until a separation brought about by misconduct of the veteran 
without the fault of the appellee.

2.  Due to the previous valid marriage between the appellee 
and the veteran, the appellant's attempted marriage to the 
veteran in April 1989 was invalid by reason of legal 
impediment.

3.  The appellant's attempted marriage cannot be deemed valid 
because a claim has been filed by the appellee, as a legal 
surviving spouse.

CONCLUSION OF LAW

The appellant BW is not entitled to recognition as the 
surviving spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty To Notify And Assist

This is a contested claim, since allowance of the appellant's 
appeal could result in a loss of benefits to the appellee, 
whom the RO recognized as the veteran's surviving spouse.  As 
a simultaneously contested claim, special procedural 
regulations are applicable. See 38 U.S.C.A. § 7105A (West 
2002); 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713(a) (2005); 
see also M21-1, Part IV, Chapter 5.

All interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights. 38 C.F.R. § 19.100.  Upon the filing 
of a notice of disagreement in a simultaneously contested 
claim, all interested parties will be furnished with a copy 
of the statement of the case (SOC). 38 C.F.R. § 19.101.  When 
a substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim. 38 C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal. 38 C.F.R. § 20.713(a).  The Board finds that these 
contested claim procedural requirements were met.  
Appropriate copies of documents were provided to both 
parties, and both parties testified at the hearing held at 
the RO.

The Board further finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  The communications provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
February 2005 letter specifically told the appellant to 
submit any evidence in her possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes copies of all relevant 
marriage certificates.  The parties have been afforded a 
hearing.  The Board does not know of any additional relevant 
evidence which is available.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

The Board has noted that the appellee in this case, TW, has 
been represented by the Disabled American Veterans 
organization, having executed a power of attorney form in 
February 2002.  The appellant also executed a power or 
attorney form with that same organization later in June 2002, 
but according to a letter from her dated in January 2006 they 
advised her that they could not represent her due to the 
conflict of interest.  The appellant further stated that she 
had sought help from different organizations but did not 
receive any assistance.  The Board notes that the VA cannot 
force private organizations to provide representation, and 
there is no choice but to adjudicate the appeal without 
further assistance from a representative organization.  

II. Recognition As Surviving Spouse

To establish recognition as a surviving spouse, there must be 
evidence of a valid marriage to the veteran under the laws of 
the appropriate jurisdiction. See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  The validity of a marriage is 
determined based upon the law of the jurisdiction where the 
parties reside at the time of marriage or when the rights to 
benefits accrued. 38 C.F.R. § 3.1(j).  There are various 
methods in which a valid marriage may be established for VA 
benefit purposes. See 38 C.F.R. § 3.205.

The claims file includes a photocopy of a Certificate of 
Marriage establishing the appellee and veteran married in 
February 1958.  The Board is satisfied that the photocopy is 
genuine and free from alteration. See 38 C.F.R. § 3.204(c).  

There is no indication that the February 1958 marriage was 
invalid, and there is no credible evidence that the appellee 
and the veteran ever divorced.  The Board has noted that in 
January 1964 the veteran reported on a form submitted to the 
VA that his marriage had been terminated in 1961 in New 
Jersey.  However, the RO subsequently wrote to both the 
veteran and the appellee in connection with that assertion, 
and the appellee subsequently wrote back in March 1964 and 
stated that she had never obtained a divorce and had never 
been served with any papers.  In addition, although requested 
to provide copies of the divorce decree in a letter from the 
RO dated in March 1964, the veteran never submitted any 
documentation of the occurrence of a divorce.  

Although the appellee and the veteran lived apart for a 
lengthy period of time leading up to his death, the appellee 
explained that this resulted from misconduct on the part of 
the veteran.  In the absence of contradictory information, 
the appellee's explanation as to the reasons for the 
separation will be accepted.  See 38 C.F.R. § 3.53(b).  The 
Board notes that this account is corroborated by objective 
information contained in the claims file.  In this regard, 
the Board notes that a VA psychiatric examination report 
dated in June 1963 notes that the veteran "admits to abusing 
her physically and states that this eventually led to a 
separation two years ago."  In addition, as there is also no 
evidence that the appellee has remarried or lived with 
another person of the opposite sex, the appellee meets the 
definition of a surviving spouse. See 38 C.F.R. § 3.50(b).

The marriage between the appellee and the veteran served as a 
legal impediment to any subsequent attempt at marriage.  For 
this reason, the appellant's attempted marriage to the 
veteran in April 1989 must be considered to have been 
invalid.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see §3.54(d)), and 
(b) The claimant entered into the marriage without knowledge 
of the impediment, and 
(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in §3.53, and 
(d) No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to the 
veteran's death. 38 C.F.R. § 3.52.  

Here, the evidence arguably shows that the first three 
requirements have been satisfied.  The appellant stated 
during the hearing held at the RO in July 2004 that she had 
no knowledge of the legal impediment when she entered into 
her marriage with the veteran.  However, the appellant's 
attempted marriage to the veteran cannot be deemed valid 
because a claim has been filed by the appellee, as a legal 
surviving spouse, who is entitled to gratuitous death 
benefits.  See 38 C.F.R. § 3.52(d).  

In summary, the appellee's marriage to the veteran existed 
until the veteran's death, and served as a legal impediment 
to the appellant's subsequent attempt at marriage to the 
veteran, and the appellant's marriage cannot otherwise be 
deemed valid for VA purposes because a claim has been filed 
by the appellee, a legal surviving spouse who has been found 
entitled to gratuitous death benefits.


ORDER

The appellant's claim as the veteran's surviving spouse for 
the purpose of VA benefits is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


